Citation Nr: 0803651	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-32 017	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and depression with chronic adjustment 
disorder.

2.  Entitlement to service connection for bilateral foot 
fungus.

3.  Entitlement to service connection for a left hip disorder 
as secondary to the veteran's service-connected left foot and 
ankle and lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to February 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2003 
and May 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

In the June 2003 rating decision, the RO denied the veteran's 
claims of service connection for PTSD and depression with 
chronic adjustment disorder and history of traumatic brain 
injury.  The veteran filed a notice of disagreement with 
respect to the decision later that month.  A statement of the 
case was issued in May 2004 and the veteran perfected his 
appeal in July 2004.  

In the May 2004 rating decision, the RO denied the veteran's 
claims of service connection for bilateral foot fungus and a 
left hip condition.  The veteran filed a notice of 
disagreement with respect to the decision in September 2004.  
A statement of the case was issued in February 2005 and the 
veteran perfected his appeal in April 2005.

The Board notes that the veteran testified at a Decision 
Review Officer (DRO) hearing at the RO in October 2003.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

At the October 2003 DRO hearing, the veteran through his 
representative essentially asserted that the veteran's 
psychiatric disorder should be considered a disability 
related to service regardless of the particular diagnosis 
(e.g., PTSD, depressive disorder with chronic adjustment 
features, history of a traumatic brain injury).  The record 
reflects that the RO subsequently merged the claims for PTSD 
and depression with chronic adjustment disorder and history 
of traumatic brain injury into one claim and adjudicated the 
merged claim as entitlement to service connection for PTSD, 
depression with adjustment disorder, history of traumatic 
brain injury.  However, the record shows that the veteran 
requested to withdraw his appeal with respect to his claim 
for a traumatic brain injury in September 2005.  
Consequently, that issue will no longer be considered as part 
of the veteran's service connection claim for an acquired 
psychiatric disorder.  Moreover, the Board finds that the 
veteran's claim is more appropriately characterized as 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD and depression with chronic 
adjustment disorder as reflected on the title page of this 
decision.     

In a February 2005 rating decision, the RO granted service 
connection for the veteran's degenerative disk disease of the 
lumbar spine with herniated disk as well as nerve damage of 
the left lower extremity.  It is noted that no issue related 
to the grants has been procedurally prepared or certified for 
appellate review.   

The record additionally shows that the veteran filed a claim 
for entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU) 
during the course of this appeal; however, no rating decision 
has been issued.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the May 2005 VA Form 646, the veteran's representative 
asserted that a medical examination was needed in order to 
assess adequately the issues on appeal.  The representative 
explained that an examination was particularly critical 
because service connection had recently been established for 
degenerative disk disease of the lumbar spine.  The 
representative further wrote that the veteran contends that 
his service-connected orthopedic disabilities contribute 
substantially and materially to the severity of his 
psychiatric impairment and left hip disorder should be 
service-connected because it was directly related to the 
veteran's service-connected low back disability.

In regard to the veteran's claimed psychiatric disorder, the 
Board notes that the July 2005 VA treatment record shows that 
the veteran was diagnosed with depressive disorder not 
otherwise specified on Axis I by a VA psychiatrist (W.M.K.).  
Dr. W.M.K. specifically wrote that the veteran had "a number 
of physical disabilities which have no doubt impacted his 
mental health."  However, no mental health examiner has 
examined the veteran and specifically commented on whether 
and to what extent the veteran's service-connected 
disabilities have impacted his mental health.  

In regard to the veteran's claim for a left hip disorder, the 
Board notes that a private physician (D.R.F.) wrote in a 
February 2005 letter that the veteran had left hip strain.  
As previously noted, the veteran was service-connected for 
degenerative disk disease of the lumbar spine in February 
2005 and he now contends that his left hip disorder is 
related to his service-connected low back disability.  The 
record reflects the veteran has not undergone a medical 
examination of his left hip disorder and no medical examiner 
has commented on whether or not a nexus relationship between 
his left hip disorder and his service-connected disabilities 
to include his lumbar spine disorder exists.     

In regard to the veteran's claim for bilateral foot fungus, 
the Board notes that the RO has consistently denied the 
veteran's claim because there was no evidence of a diagnosis 
for foot fungus while the veteran was in service.  However, 
the service medical records note an impression of "mycotic 
infection" by the podiatry clinic in April 1969.  Mycotic is 
defined as caused by a fungus.  See Dorland Illustrated 
Medical History, 30th Edition.  The veteran's VA treatment 
records include current diagnoses of tinea pedis.  The record 
reflects that the veteran has not been afforded with a 
medical examination or nexus opinion with respect to his 
claim.  

Although the veteran's representative wrote in the May 2005 
VA Form 646 that the veteran had been scheduled for a 
compensation examination to assess the nature, severity, and 
possible relationship between the issues on appeal and his 
service-connected disabilities but was unable to report at 
the appointed time, the record reflects that the veteran was 
only scheduled for an examination for his left hip, not his 
psychiatric disorder, during the course of this appeal.  In 
addition, it does not appear that the veteran has been 
scheduled for an examination with respect to his claim for 
bilateral foot fungus, as noted above.  Furthermore, the 
veteran wrote in April 2004 correspondence that he was unable 
to report for the previously scheduled appointment because he 
was attending to family matters but was willing to report at 
this time.  

For the foregoing reasons, the Board finds that a remand to 
the RO in order to afford the veteran with appropriate 
medical examinations and nexus opinions with respect to his 
claims is necessary in this case.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).   

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the veteran with 
an appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should include explanation of 
what evidence is needed to substantiate a 
claim for service connection on a secondary 
basis and address the elements of degree of 
disability and effective date.  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.

2.  The veteran should be scheduled for a 
psychiatric examination to determine the 
identity and etiology of any psychiatric 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  
Based on review of the claims folder, the 
examiner should offer an opinion regarding 
whether any psychiatric disorder found on 
examination is more likely than not (i.e., 
probability of more than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
caused or aggravated by the veteran's 
service-connected disabilities or 
otherwise by his active military service 
to include any symptomatology shown 
therein.  (Please note that A VA 
psychiatrist wrote in February 2005 
correspondence that the veteran had "a 
number of physical disabilities which have 
no doubt impacted his mental health."  
The veteran has also asserted that his 
depression began prior to service and was 
aggravated by service.)  If an Axis I 
diagnosis of PTSD is found on examination, 
the examiner should comment on whether or 
not the veteran's PTSD is at least as 
likely as not related to the veteran's 
claimed in-service stressor events.  The 
examiner should confirm that the veteran's 
claims folder was reviewed.  The examiner 
should provide a thorough explanation in 
support of his or her conclusion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

3.  The veteran should be scheduled for an 
appropriate medical examination to 
determine the identity and etiology of any 
bilateral foot fungus that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  Based on review of the claims 
folder to include the veteran's service 
medical records and examination of the 
veteran, the examiner should offer an 
opinion regarding whether any bilateral 
foot fungus found on examination is more 
likely than not (i.e., probability of more 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to the veteran's 
military service to include any 
symptomatology shown in service.  (Please 
note that a service medical examiner noted 
an impression of mycotic infection in 
April 1969.)  The examiner should confirm 
that the veteran's claims folder was 
reviewed.  The examiner should provide a 
thorough explanation in support of his or 
her conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

4.  The veteran should be scheduled for an 
appropriate medical examination to 
determine the identity and etiology of any 
left hip disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  Based on review of the claims 
folder, the examiner should offer an 
opinion regarding whether any left hip 
disorder found on examination is more 
likely than not (i.e., probability of more 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) caused or aggravated 
by the veteran's service-connected 
disabilities to include his lumbar spine 
disability or otherwise by the veteran's 
military service to include any 
symptomatology shown therein.  The 
examiner should confirm that the veteran's 
claims folder was reviewed.  The examiner 
should provide a thorough explanation in 
support of his or her conclusion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

5.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claims with consideration of any 
evidence received since the last 
supplemental statement of the case.  If 
any benefits sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



